Exhibit 10.19

 

GOLFSMITH INTERNATIONAL HOLDINGS, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

 

May 21, 2009

 

Annual Retainers

 

Except as otherwise provided herein, Golfsmith International Holdings, Inc. (the
“Company”) shall pay non-employee directors (for the purpose of this
Non-Employee Directors Compensation Plan, “Non-Employee Directors” shall mean
those individuals who are neither employees of the Company nor First Atlantic
Capital, Ltd.) the following annual retainers in equal quarterly amounts.

 

Director

 

$

76,000

 

Audit Committee Chairperson

 

$

15,000

 

Compensation Committee Chairperson

 

$

5,000

 

Nominating Committee Chairperson

 

$

5,000

 

 

Meeting and Other Fees

 

Board of Directors meeting

 

$

1,500

 

Committee meeting

 

$

1,000

 

Other meetings or Board service (as approved by the Chairman of the Board)

 

$

1,000

 

 

Deferred Stock Units

 

Annual DSU Grant: The Company shall grant each Non-Employee Director, at the
Annual Shareholder’s Meeting or as soon as permitted by applicable insider
trading policies, fifteen thousand (15,000) deferred stock units (“DSUs”) each
equal to one share of the common stock. DSUs will be payable and exercisable by
directors only upon termination from Board Service.

 

Expense Reimbursement

 

The Company shall reimburse Non-Employee Directors for their out-of-pocket
travel and related expenses incurred in attending all Board and committee
meetings and other Board service.

 

Fees Pro-rated Based Upon Annual Shareholder’s Meeting

 

Director appointments shall generally be completed at the Annual Shareholder’s
Meeting (each, an “ASM”). To the extent a director is nominated at a time other
than the ASM, any DSU and Annual Retainer payment will be prorated from the most
recent applicable ASM.

 

--------------------------------------------------------------------------------